Citation Nr: 0930137	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-22 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of comminuted spiral fracture of the left tibia and 
fibula with post traumatic arthritis of the left ankle.  

2.  Entitlement to a rating in excess of 10 percent for post 
traumatic arthritis of the cervical and thoracic spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to 
August 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

The Board finds that remand is necessary in order to comply 
with VA's duties to notify and assist the Veteran.  Although 
the additional delay is regrettable, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that she is afforded every possible 
consideration.

First, the Board notes that, since the Veteran's claim was 
certified to the Board, the Court of Appeals for Veterans 
Claims issued a decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), which affects VA's duty to notify in 
increased rating claims such as this one.  Thus, on remand, 
the Veteran should be provided with notice that complies with 
the additional notice obligations as set for in that 
decision.

Second, in July 2007, the Appellant submitted a statement and 
copies of photographs in support of her claims.  The photos 
of the left leg are included in the claims file.  She also 
reported that there were additional private medical treatment 
records, to include magnetic resonance imaging (MRI) results 
of the cervical spine, which are not of record.  She 
indicated that her service-connected left ankle and 
cervicothoracic spine conditions have increased in severity.  
Efforts should be made to obtain these private treatment 
records as they may relate to the pending claims for 
increased disability ratings.

Finally, the duty to assist includes providing the Veteran a 
thorough and contemporaneous examination.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The last VA examination 
provided the Veteran was in January 2006.  Since it has been 
over 3 years since the last examination, the Board finds that 
a new VA examination should be provided the Veteran to 
determine the current severity of her service-connected left 
ankle disability and her service-connected cervicothoracic 
spine disability, especially in view of the increased 
symptoms.

Accordingly, the case is REMANDED for the following actions:

1.  Initially, the AMC/RO should send the 
Veteran a supplemental VCAA notice 
regarding the increased rating issues on 
appeal that is consistent with the 
mandates contained in Vazquez-Flores v. 
Peake, 22 Vet. App. 37.

2.  The AMC/RO should contact the Veteran 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated her for her left 
ankle or spine disorders, on appeal.  Any 
records that are not currently included in 
the clams file should be obtained and added 
to the file.  With any necessary 
authorization from the Veteran, the AMC/RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the Veteran is 
to be informed of any records that could 
not be obtained.  If pertinent records are 
received, the AMC/RO should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. § 3.159(c)(4) 
are met as to this issue.  

3.  Schedule the Veteran for an 
appropriate VA examination, by a 
physician, to determine the present 
severity of her left ankle and 
cervicothoracic disabilities.  All 
pertinent orthopedic and neurological 
findings should be set out.

The claims file must be made available to 
and reviewed by the examiner(s) pursuant to 
conduction of the examination(s).  The 
examiner(s) must annotate the examination 
report(s) that the claims file was in fact 
made available for review in conjunction 
with the examination(s).  All testing 
deemed necessary should be performed.  All 
findings should be reported in detail.

Initially, it is noted that the examiner 
should provide a statement specifically 
addressing which currently manifested left 
ankle and cervicothoracic symptoms are 
related to the Veteran's service-connected 
left ankle and cervical and thoracic spine 
disabilities in differentiation to other 
causes.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (remanding Board's 
decision where medical evidence did not 
differentiate between symptomatology 
attributed to a non-service-connected 
disability and a service-connected 
disability); see also 61 Fed. Reg. 52695 
(Oct. 8, 1996) (VA responding to commenters 
by noting that, when it is not possible to 
separate the effects of conditions, VA 
regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue 
be resolved in the claimant's favor, 
clearly dictate that such signs and 
symptoms be attributed to the service-
connected condition).

Moreover, as to each service-connected 
condition, the examiner should address the 
following: 



Left Ankle

(a)  State whether there is any limitation 
of motion in the ankle and if so, set out 
the findings including any additional loss 
of motion due to pain on use or during 
flare-ups.

(b)  Note whether there is any ankylosis 
of the left ankle or subastragalar or 
tarsal joint.

(c)  Indicate whether there is any 
malunion of the os calcis or astragalus.

Cervicothoracic Spine

(a)  The examiner should determine the 
limitation of motion, if any, and discuss 
whether there is pain on movement, 
swelling, tenderness, deformity or atrophy 
of disuse.  

(b)  The examiner should elicit information 
as to the frequency, duration, and severity 
of any associated symptomatology, and loss 
of function in daily activities, including 
work and physical activity.  

(c)  Additionally, the examiner should 
identify any other limitations or 
conditions that are directly related to 
the Veteran's service-connected cervical 
and thoracic spine disability.  

4.  Then, after ensuring that any actions 
needed to comply with VA's duty to assist 
and notice obligations are accomplished and 
that the VA examination report is complete, 
the Veteran's claim should be 
readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case (SSOC) should be issued to the 
Veteran and her representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




